                                                Case 5:18-md-02834-BLF Document 673 Filed 05/10/21 Page 1 of 4



                                           1
                                               J. DAVID HADDEN (CSB No. 176148)
                                           2   dhadden@fenwick.com
                                               SAINA S. SHAMILOV (CSB No. 215636)
                                           3   sshamilov@fenwick.com
                                               MELANIE L. MAYER (admitted pro hac vice)
                                           4   mmayer@fenwick.com
                                               TODD R. GREGORIAN (CSB No. 236096)
                                           5   tgregorian@fenwick.com
                                               RAVI R. RANGANATH (CSB No. 272981)
                                           6   rranganath@fenwick.com
                                               CHIEH TUNG (CSB No. 318963)
                                           7   ctung@fenwick.com
                                               FENWICK & WEST LLP
                                           8   Silicon Valley Center
                                               801 California Street
                                           9   Mountain View, CA 94041
                                               Telephone:     650.988.8500
                                          10   Facsimile:     650.938.5200

                                          11   Counsel for AMAZON.COM, INC.,
                                               AMAZON WEB SERVICES INC., and
                                          12   TWITCH INTERACTIVE, INC.
F ENWICK & W EST LLP




                                                                            UNITED STATES DISTRICT COURT
                       ATTORNEYS AT LAW




                                          13

                                          14                          NORTHERN DISTRICT OF CALIFORNIA

                                          15                                     SAN JOSE DIVISION

                                          16   IN RE: PERSONALWEB TECHNOLOGIES,             Case No.: 5:18-md-02834-BLF
                                               LLC ET AL., PATENT LITIGATION,
                                          17                                                Case No.: 5:18-cv-00767-BLF
                                               AMAZON.COM, INC., and AMAZON WEB
                                          18   SERVICES, INC.,                              Case No. 5:18-cv-05619-BLF

                                          19                   Plaintiffs,                  UPDATED CASE MANAGEMENT
                                                    v.                                      STATEMENT BY AMAZON.COM, INC.,
                                          20   PERSONALWEB TECHNOLOGIES, LLC and            AMAZON WEB SERVICES, INC., AND
                                               LEVEL 3 COMMUNICATIONS, LLC,                 TWITCH INTERACTIVE, INC.
                                          21
                                                               Defendants.
                                          22

                                          23   PERSONALWEB TECHNOLOGIES, LLC and
                                               LEVEL 3 COMMUNICATIONS, LLC,
                                          24
                                                              Plaintiffs,
                                          25         v.

                                          26   TWITCH INTERACTIVE, INC.,

                                          27                  Defendant.

                                          28
                                               UPDATED CASE MANAGEMENT                                       Case Nos.: 5:18-md-02834-BLF;
                                               STATEMENT                                             5:18-cv-00767-BLF; 5:18-cv-05619-BLF
                                                 Case 5:18-md-02834-BLF Document 673 Filed 05/10/21 Page 2 of 4




                                           1           In advance of the May 13, 2021 case management conference, Amazon.com, Inc., Amazon

                                           2   Web Services, Inc., and Twitch Interactive, Inc. (collectively, “Amazon”) submit this statement

                                           3   apprising the Court of recent developments.

                                           4           On April 27, 2021, the Court ordered PersonalWeb to produce its bank and financial account

                                           5   information by May 7, to produce the other records requested by Amazon under Cal. Civ. Proc.

                                           6   Code § 708.030 within 30 days, and to appear for a debtor’s examination on May 25. (Dkts. 664

                                           7   & 665, Case No. 5:18-md-02834.) PersonalWeb’s counsel of record at Stubbs Alderton & Markiles

                                           8   LLP received these orders through ECF but continue to assert that service on them is ineffective.

                                           9   In recent email correspondence, for example, PersonalWeb’s counsel stated:

                                          10           As I told you before and I will tell you again, we are not counsel for Personal Web
                                                       in any of the post judgment collection proceedings, only the appeals. Nothing has
                                          11
                                                       changed. We have never agreed to accept service for the client, verbally or
                                          12           otherwise.
F ENWICK & W EST LLP




                                               (Ex. E at 3.)
                       ATTORNEYS AT LAW




                                          13

                                          14           Amazon also provided the Court’s orders via email to Ronald Richards, an attorney who

                                          15   PersonalWeb has now retained to resist enforcement of the judgment. Mr. Richards reported that

                                          16   he does not plan to appear in this case “except for post judgment motions if for some reason we

                                          17   need to involve the Court.” (Id. at 4.) After receiving the Court’s orders, he nonetheless instructed

                                          18   PersonalWeb’s counsel of record that they are “not authorized” by PersonalWeb “to do anything

                                          19   post judgment.” (Id. at 1.) Mr. Richards also noted that he will “construe” the Court’s order

                                          20   compelling document production as a “subpoena” and he further asserted that neither Court order

                                          21   is effective until personally served on PersonalWeb. (Ex. F at 1.)

                                          22           To resolve the dispute over service pending further direction from the Court, Amazon

                                          23   served all relevant post-judgment documents on Mr. Richards by certified mail (Dkt. 668) and on

                                          24   PersonalWeb’s registered agent by personal delivery (Dkt. 670). Amazon also attempted service

                                          25   at PersonalWeb’s office but was informed that PersonalWeb closed it two years ago. (Ex. G.)

                                          26   PersonalWeb also closed the UPS store mailbox that had served as its address thereafter. (Ex. H.)

                                          27           Neither Stubbs Alderton nor Mr. Richards responded to additional requests to identify the

                                          28   attorney who would appear for PersonalWeb at the upcoming case management conference. (Exs.

                                                UPDATED CASE MANAGEMENT                                                Case Nos.: 5:18-md-02834-BLF;
                                                STATEMENT                                        1             5:18-cv-00767-BLF; 5:18-cv-05619-BLF
                                                 Case 5:18-md-02834-BLF Document 673 Filed 05/10/21 Page 3 of 4




                                           1   I & J). Instead, they made various proposals that would allow both law firms the practical ability

                                           2   to advocate for PersonalWeb’s positions on judgment enforcement, while maintaining the fiction

                                           3   that neither represents PersonalWeb before this Court for that purpose. Id. Mr. Richards also stated

                                           4   he would file a “motion to quash” the Court’s order but went silent after Amazon offered to conduct

                                           5   a telephone conference once he had filed his appearance. (Ex. K.)

                                           6          On May 7, 2021, PersonalWeb did not produce any of its bank and financial account

                                           7   information as the Court ordered. Instead, it filed a “statement” concerning the case management

                                           8   conference, signed on behalf of PersonalWeb by Michael Sherman, but that purports to relay only

                                           9   the positions of the Stubbs Alderton law firm. (Dkt. 671.)

                                          10          Debtor’s Exam.       California law requires the creditor to personally serve the order

                                          11   compelling attendance at a debtor’s examination not less than 10 days before the date set for the

                                          12   examination. Cal. Civ. Proc. Code § 708.110 (d). Doing so both compels the debtor to attend and
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13   creates a lien on the personal property of the judgment debtor for a period of one year from the date

                                          14   of the order. See id. It is unclear whether a creditor seeking to examine a debtor in federal court

                                          15   under Rule 69 must personally serve the order compelling attendance. See e.g., Gavrieli Brands

                                          16   LLC v. Soto Massini (USA) Corp., No. 3:20-MC-01221, 2020 WL 7226169, at *3 (S.D. Cal. Dec.

                                          17   8, 2020) (requiring the plaintiff to personally serve the order on defendant’s registered agent);

                                          18   Cerami v. Robinson, 85 F.R.D. 371, 372 (S.D.N.Y. 1980) (service of attorney was sufficient under

                                          19   Rules 5 and 69 to require the debtor to appear for a post-judgment deposition). Regardless, Amazon

                                          20   has personally served PersonalWeb with the order compelling attendance at the May 25 exam.

                                          21   (Dkt. 670.)

                                          22          Other Post-Judgment Proceedings. Personal service is not required for discovery requests

                                          23   in aid of enforcement under Fed. R. Civ. P. 69 and Cal. Civ. Proc. Code §§ 708.020-030, or for an

                                          24   order of the Court compelling document production. Instead, Federal Rule of Civil Procedure

                                          25   5(b)(1) governs, and it provides that: “If a party is represented by an attorney, service under this

                                          26   rule must be made on the attorney unless the court orders service on the party.” Stubbs Alderton

                                          27   has remained PersonalWeb’s counsel of record and specifically invited discussion of post-judgment

                                          28   issues up until Amazon first served its written discovery requests. (Dkts. 659 at 5.) Stubbs
                                                REQUEST FOR CASE MANAGEMENT                                            Case Nos.: 5:18-md-02834-BLF;
                                                CONFERENCE                                       2             5:18-cv-00767-BLF; 5:18-cv-05619-BLF
                                                 Case 5:18-md-02834-BLF Document 673 Filed 05/10/21 Page 4 of 4




                                           1   Alderton’s purported refusal to accept service of written discovery and the Court’s orders violates

                                           2   Rule 5 and is ineffective.

                                           3          While Amazon previously referred to this tactic as “new” (Dkt. 659), it has since found

                                           4   another instance in which a judgment debtor tried it. In Wordtech Sys. v. Integrated Network Sols.,

                                           5   Inc., No. CIV S-04-1971 MCE EFB, 2009 WL 3126409 (E.D. Cal. Sep. 24, 2009), the debtor

                                           6   claimed that its counsel could not be served with discovery in aid of enforcement because he “did

                                           7   not represent” the debtor “for post-judgment collections.” Id. at *4. The court ruled that the

                                           8   attorney was served properly with the requests, and ordered him to show cause why he should not

                                           9   be sanctioned for, inter alia, failing to respond to them; failing to comply with the local rule

                                          10   regarding withdrawal from representation; and failing to inform the court or creditor of his claim

                                          11   to represent the debtor for a limited purpose or provide any authority for that claim. Id. at *3-4.

                                          12
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13
                                                Date: May 10, 2021                               Respectfully submitted,
                                          14
                                                                                                 FENWICK & WEST LLP
                                          15

                                          16
                                                                                                 By: /s/ Todd R. Gregorian
                                          17                                                     TODD R. GREGORIAN (CSB No. 236096)

                                          18                                                         Counsel for AMAZON.COM, INC.,
                                                                                                     AMAZON WEB SERVICES, INC., and
                                          19                                                         TWITCH INTERACTIVE, INC.

                                          20

                                          21

                                          22

                                          23

                                          24

                                          25

                                          26

                                          27

                                          28
                                                REQUEST FOR CASE MANAGEMENT                                            Case Nos.: 5:18-md-02834-BLF;
                                                CONFERENCE                                       3             5:18-cv-00767-BLF; 5:18-cv-05619-BLF
